Citation Nr: 1517459	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-29 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an increased rating for coronary artery disease (CAD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to March 1962 and from December 1963 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of service connection for carotid artery disease, including as secondary to coronary artery disease, has been raised by the Veteran in correspondence dated in July 2013 wherein the Veteran cited private records showing diagnosis of carotid artery disease, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the period on appeal, the Veteran's CAD was not manifested by more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.






CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7005 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2011 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided VA examinations to determine the severity of his disability in October 2011, April 2012, and March 2013.  The claims file was reviewed by the examiners.  Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluations and Rating Criteria

Service connection for CAD was granted in a December 1980 rating decision with an initial 30 percent evaluation assigned effective August 12, 1980.  The Veteran contends that an increased rating is warranted for his service-connected CAD.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's CAD is assigned a rating of 30 percent under Diagnostic Code 7005.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.

Under Diagnostic Code 7005, a 10 percent rating is warranted for arteriosclerotic heart disease (coronary artery disease) resulting in a workload of greater than 7 METs but not greater than 10 METs causing in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  Id.  A 30 percent rating is warranted for arteriosclerotic heart disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent rating is warranted for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  Finally, a 100 percent rating is warranted for arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

If non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

III.  Analysis

The Veteran contends he is entitled to an increased rating in excess of 30 percent for his service-connected CAD.  Based on the medical evidence of record, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's CAD.

The medical evidence includes three VA examination reports.  The earliest is dated in October 2011.  The report notes that continuous medication is required for control of the Veteran's CAD.  The Veteran takes aspirin and bisoprolol and he "has nitroglycerin with him that he states he takes on occasion."  The Veteran was noted to not have had congestive heart failure, cardiac arrhythmia, a heart valve condition, infectious heart conditions, or pericardial adhesions.  The Veteran has had percutaneous coronary intervention (angioplasty) in September 2007.

Upon examination, the heart rate was 60 and rhythm was "regular."  Heart sounds were normal.  There was no jugular-venous distension.  Auscultation of the lungs was clear.  Peripheral pulses were normal.  Blood pressure was 124/80.  The Veteran does not have any scars related to this condition.  There was no evidence of cardiac hypertrophy or cardiac dilatation.

The report notes that an echocardiogram dated in June 2009 showed left ventricular ejection fraction of 69 percent.  Wall thickness and wall motion were noted to be normal.  The report notes an exercise stress test was performed in June 2009.

The examination report indicates that the Veteran "states he would have difficulty with any physical aspects of previous work - for example now he has to use a rider mower instead of [a] push mower."  The examiner also reported that the Veteran "has an interview based METs level by his private physician."  As will be discussed below, the Veteran's primary care physician opined that the Veteran's METs level was 3-5.  However, the examiner opined that the primary care physician's opinion was "not consistent with the objective testing...[the] Veteran has limitations of exercise related to claudication."

The second VA examination report is dated in April 2012.  The report notes that there was an "old myocardial infarction" but lists that date as unknown.  The Veteran reported that his cardiologist told him he "had a silent heart attack while in the service.  Since then he has been fairly well.  In 2007 [he] was having chest discomfort, cardiac catherization revealed need for a 1 vessel stent.  He had a stent inserted in [September 2007]...  He now takes ASA 81 mg and nitro as needed."

Upon examination, the heart rate was 55 and rhythm was "regular."  Heart sounds were normal.  There was no jugular-venous distension.  Auscultation of the lungs was clear.  Peripheral pulses were normal.  There was no peripheral edema.  Blood pressure was 149/71.

The report notes the results or an EKG taken in March 2011.  The results were noted to be normal.  The report also discusses the exercise stress test conducted in June 2009.  The results were "no ischemic changes."  An interview-based METs test was conducted in April 2012.  The Veteran reported the following symptoms: dyspnea and angina.  The examiner also reported the following: "The [Veteran] is able to mow his lawn on a rider which is about 3/4 of acre and he is unable to do the task all at one time.  He is able to remove snow with his snow blower but he does get angina with exertion.  He chews a whole aspirin for his chest discomfort and it subsides in about 20 minutes.  He helps his wife around the house as she is unable to do house work due to RA.  He has no children and he and his wife mainly stay around the home.  He is fairly sedentary.  His house is one level and he reports fatigue with exertion and chest pain.  His EF is 69% and based on the interview, this examiner places his METs at about 5-7.  He is able to care for his home inside and outside and does get some exertional chest pain but he is "doing quite well" per his primary physician."  The METs level of 5-7 "has been found to be consistent with activities such as walking 1 flight of stairs, golfing (without [a] cart), mowing [the] lawn (push mower), and heavy yard work (digging)."

The final VA examination report is dated in March 2013.  This report does not offer any additional information and further METs analysis was not conducted.

The Veteran has been seen at Central New York Cardiology and there are extensive records from "Dr. A.R.P."  In a report dated July 2013, Dr. A.R.P. provides the following history of the Veteran: "In 1974, the patient had myocardial infarction for which he was admitted to [the] Naval Hospital in Virginia.  He remained stable until 2007.  He had coronary artery disease in the LAD for which he underwent a drug eluting stent, 2.5 x 2.4 mm.  He had normal left ventricular systolic function.  [The Veteran] had a stress test in 2009 which was normal.  A stress test on [May 15, 2012] also showed an ejection fraction of 64%...  [The Veteran] does get fatigued and tired, shortness of breath on moderate activity.  Denies any chest pain, pressure, PND or orthopnea.  He has noticed that he occasionally gets bradycardic, without any symptoms."

In June 2013, Dr. A.R.P. reported that the heart has a regular rate and rhythm.  "There is a grade 2/6 holosystolic murmur located at the apex which radiates to the axilla."  The other findings and notations are the same as those made at the earlier VA examinations.  The Veteran's obesity is also mentioned in the records, and Dr. A.R.P. recommended weight loss.  In July 2013, Dr. A.R.P. reported that the Veteran remains clinically stable from his CAD.

There are also earlier records from Central New York Cardiology dated in 2011.  In a report dated in January 2011, the Veteran reported "doing all activities of daily living without difficulty."  There are also records from 2007 when the Veteran had the angioplasty.  However, none of the other treatment records provide any assistance in rating the Veteran.

Also in the claims file is a DBQ completed by the Veteran's primary care physician, "Dr. D.R."  The report is dated in April 2011.  In that report, Dr. D.R. reports that the Veteran's METs are between 3-5.  Dr. D.R relies on the exercise stress test of June 2009.  The stress test is also in the claims file.  It was conducted by "Dr. P.H."  The stress test report itself does not comment on the Veteran's METs level.  The report includes the following: "Baseline EKG demonstrates a sinus rhythm.  No ischemic changes.  Patient exercised on the Bruce protocol for 9.5 minutes, workload or 10.5 METs, achieving peak heart rate of 134.  Patient was injected with IV Cardiolite 30 mCi, approximately 2 minutes prior to the end of exercise.  Conclusion: Normal treadmill stress test by subjective and EKG criteria.  Patient did complain of leg claudication and this was the eventual reason for stopping."

Also in the file are several letters from physicians at Central New York Cardiology  written to Dr. D.R.  While these letters provide a history of the Veteran's procedure in 2007, they do not offer useful information for the purpose of rating the Veteran.  There are no other treatment records of note useful in rating the Veteran's CAD.

As discussed above, a 60 percent rating is warranted for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  There is no medical evidence of an episode of acute congestive heart failure during the appeals period.  Also, there is no report in any of the medical evidence that the Veteran had left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Instead, all the reports note a percentage higher than 50, including 64% at the most recent stress test.  Therefore, the issue is whether the METs are 3-5 or 5-7.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the VA examiners carry greater probative weight than Dr. D.R.  First, the Board notes that none of the private physicians at Central New York Cardiology opined that the METs were 3-5.  The only physician who did is Dr. D.R.  While Dr. D.R. cited the June 2009 stress test, he provided no rationale in the DBQ for why he assessed METs 3-5.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

Dr. D.R.'s DBQ fails to provide any rationale upon which the Board can base a decision.  Alternatively, the VA examiner who specifically assessed the Veteran's METs level in the April 2012 examination report provided a detailed analysis.  That examiner relied on the same June 2009 stress test but did not come to the same conclusion.  As quoted above, besides opining that the METs level was 5-7, the VA examiner also discussed the Veteran's symptoms and the basis for her opinion and why those findings supported her opinion.  Further, the first VA examiner specifically found the opinion of the primary care physician to be inconsistent with "the objective testing."  Therefore, the Board gives greater probative weight to the VA examination report.  The medical evidence weighs against a higher rating for the Veteran.

The Board is aware of the Veteran's credible complaints of symptoms made during the course of his appeal.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Accordingly, considering the above, the preponderance of the evidence is against a finding that a higher rating is warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

IV.  Other Considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected CAD.  The VA examiners specifically noted the Veteran's complaints.  As the available schedular criteria for his service-connected disability are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In the VA examination report, it is noted the Veteran retired, but not due to his physical limitations.  A claim for TDIU has not been raised in the record.


ORDER

Entitlement to an increased rating for coronary artery disease (CAD), currently rated as 30 percent disabling, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


